301 N.Y. 772 (1950)
In the Matter of Fifth Madison Corporation, Appellant and Respondent. Maurice T. Gilden et al., Respondents; J. B. Doblin, Inc., et al., Respondents and Appellants.
In the Matter of Fifth Madison Corporation, Appellant. Arthur Murray, Inc., Respondent.
Court of Appeals of the State of New York.
Argued October 16, 1950.
Decided November 22, 1950
Peter Forrest for petitioner-appellant.
Louis H. Levin, respondent and appellant in person.
John E. Donnelly, Dorothy B. Appel, Leon Samuels, Jack C. Wilner, Robert Rosenthal, and Morris I. Price, Harvey C. Price and Virginius V. Zipris for Peter J. McCoy and others, respondents and appellants.
Mendel Lurie and David A. Teichman for Arthur Murray, Inc., respondent.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ., concur.
*773Per Curiam.
In ascertaining the amount of the gross income realized by the landlord on the subject property, it is essential to consider and rely upon  as the Appellate Division did  the rents being received by the landlord as of the date the rent fixation proceeding was begun. We pass upon no other question.
The orders of Appellate Division should be affirmed, with costs. Cross appeals of the several tenants should be dismissed on the ground that they are not parties aggrieved.
Orders affirmed, etc.